DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.

Claim Objections
Claims 1, 8, 9 and 17 are objected to because of the following informalities:  
Regarding claim 1, 8, 9, and 17, “a column (row) of second exhaust holes” should be changed to “a column (row) of the second exhaust holes.”
Regarding claims 1, 8, 9, and 17, “rows (columns) of first exhaust holes” should be changed to “rows (columns) of the first exhaust holes”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-11, and 15-18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, and 9, the limitation “wherein the column direction is a vertical direction extending along a width edge of the electrode, or the column direction is a vertical direction extending along a width edge of an exhaust region of the electrode,” does not appear to have adequate support in the originally filed disclosure. Specifically, there does not appear to be any disclosure of an “edge” of an electrode or of an exhaust region. It is specifically noted that boundaries the shaded region of anode “10” shown in, e.g., elected Fig. 2, are not clearly understood to be an edge of the anode but rather a depiction of a part of the electrode having an exhaust structure, i.e. “a structural schematic diagram of an electrode exhaust structure,” (see [0025]-[0028]). 
Regarding claims 4 and 17, the limitation “wherein the row direction is a horizontal direction extending along a length edge of the electrode, or the row direction is a horizontal direction extending along a length edge of an exhaust region of the electrode,” for substantially the same reasons as described in the rejections of 1, 8, and 9 above.
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 17 and 18, the limitation “wherein the row direction is a horizontal direction extending along a length edge of the electrode, or the row direction is a horizontal direction extending along a length edge of an exhaust region of the electrode,” is unclear as to how “an exhaust region” is related to the “an exhaust region” previously recited.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6-10, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamazaki et al. (WO 2014/104042, using machine translation previously provided; herein “Yamazaki”).
 Regarding claim 1, Yamazaki discloses in Fig. 11-12 and related text an electrode exhaust structure, comprising: 
a plurality of first exhaust holes (first set of 14A, see [0069]; see annotated figures below for one example interpretation of which exhaust holes comprise “first exhaust holes”) arrayed in a matrix and arranged on an electrode (14, see [0069]); and 
a plurality of second exhaust holes (second set of 14A; see annotated figures below for one example interpretation of which exhaust holes comprise “second exhaust holes”) arrayed in a matrix and arranged on the electrode; 
wherein a column of second exhaust holes is arranged between adjacent two columns of the first exhaust holes; and 
in a column direction, a length of each of the second exhaust holes is greater than a distance between two adjacent rows of the first exhaust holes (length is 100nm or more and spacing is 50nm or more, see [0024]; note that spacing disclosed is understood as x in annotated figures below, D is claimed distance, and L is claimed length; according to the Pythagorean theorem, (L+x)2 + (L+x)2 = (L+D)2; assuming, for example, that x is 50nm, values of L around 125nm and greater result in D being less than L, e.g. when L=125nm D=122nm; accordingly, the ranges disclosed by Yamazaki overlap the claimed range of relative length and distance), wherein the column direction is a vertical direction extending along a width edge of the second electrode, or the column direction is a vertical direction extending along a width edge of an exhaust region of the electrode (note that one can choose an “region” including any subset of exhaust holes to read on “exhaust region” such that the limitation is met, e.g. as indicated by the square region in the annotated figure below).

    PNG
    media_image1.png
    844
    954
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    685
    media_image2.png
    Greyscale
 
Note that the range disclosed by Yamazaki overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the length and spacing to be result effective variables affecting the ease of forming the holes and light extraction (see at least [0024]-[0025] of Yamazaki).  Thus, it would have been obvious to modify the device of Yamazaki to have the relative length and distance within the claimed range in order to achieve the desired light extraction efficiency balanced with cost/ease of manufacture, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 3, Yamazaki further discloses wherein the first exhaust hole and the second exhaust holes are roughly of rectangles (polygonal shape, see [0024]).
In the alternative, it would have been an obvious matter of design choice to modify the device of Yamazaki by having holes “roughly as rectangles,” because Yamazaki teaches polygonal shapes (see [0024]) and a rectangle would be one of a finite number of polygonal shapes to try. Such a modification would have been obvious since such a modification would have involved choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Further, a change in shape to a rectangle involves a mere change in the shape of a component, a characteristic of the holes which Yamazaki establishes is not limited (see [0024]), and a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
Regarding claim 4, Yamazaki further shows wherein the first exhaust holes and the second exhaust holes are roughly of squares (for the same reasons as applied to claim 3 above in regards to rectangular holes), but is does not explicitly disclose
wherein first and third edges of the first exhaust holes are parallel to the row direction, and second and fourth edges of the first exhaust holes are parallel to the column direction; and four edges of the second exhaust hole each has an included angle of about 45 degrees with respect to the row direction, wherein the row direction is a horizontal direction extending along a length edge of the electrode, or the row direction is a horizontal direction extending along a length edge of an exhaust region of the electrode.
It would have been an obvious matter of design choice to modify the device of Yamazaki by having “wherein first and third edges of the first exhaust hole are parallel to the row direction, and second and fourth edges of the first exhaust hole are parallel to the column direction; and four edges of the second exhaust hole each has an included angle of about 45 degrees with respect to the row direction, wherein the row direction is a horizontal direction extending along a length edge of the electrode, or the row direction is a horizontal direction extending along a length edge of an exhaust region of the electrode” because Yamazaki teaches polygonal shapes (see [0024]) and square and/or diamonds, respectively, would be two of a finite number of polygonal shapes to try. Such a modification would have been obvious since such a modification would have involved choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Further, a change in shape to squares and diamonds, respectively, involves a mere change in the shape of a component, a characteristic of the holes which Yamazaki establishes is not limited (see [0024]), and a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. Lastly, it is noted that Yamazaki teaches increased hole size without overlapping holes. Orienting at least one of the first or second holes at angles of about 45 degrees with respect to the row direction would therefore be an obvious modification because one of ordinary skill in the art would readily recognize the ability to increase the size of the holes compared to a 90 degree orientation.  
Regarding claim 6, Yamazaki further disclose wherein an area of each of the first exhaust holes is equal to an area of each of the second exhaust holes (each 14A is the same, see Fig. 12).
 Regarding claim 7, Yamazaki further discloses wherein distances between a center of one second exhaust hole and centers of four first exhaust holes of the first exhaust holes located around and adjacent to the one second exhaust hole are approximately equal (see Fig. 12).
Regarding claim 8, Yamazaki discloses in Fig. 11-12 and related text an electrode (14, see [0069]), comprising an electrode exhaust structure as claimed in the same manner and for the same reasons as applied to claim 1 above.
Regarding claim 9, Yamazaki discloses in Fig. 11-12 and related text a display panel (see Fig. 2 and cl. 13 at least), comprising an electrode (14, see [0069]), comprising an electrode exhaust structure as claimed in the same manner and for the same reasons as applied to claim 1 above.
Regarding claim 10, Yamazaki further discloses wherein the display panel further comprises:
a substrate (11, see [0020]); and
an organic material layer (13, see [0016]) arranged on the substrate;
wherein the electrode (14) is arranged on the organic material layer, and the electrode exhaust structure on the electrode overlaps with the organic material layer (see Fig. 12).
Regarding claim 15, Yamazaki discloses in Fig. 11-12 and a display device (see Fig. 2 and cl. 13 at least), comprising the display panel of claim 9.
Regarding claim 16, Yamazaki further discloses wherein lowest points of a n th row of the second exhaust holes is lower than highest points of a nth row of the first exhaust holes, and highest points of a (n+1) th row of the second exhaust holes is higher than lowest points of the n th row of the first exhaust holes, wherein n is a positive integer (note that “higher” and “lower” are interpreted as relative vertical positions, and vertical is interpreted as being the same as the column direction as shown in the annotated figures above; further note that for at least some combination of shapes, disclosed in [0024], and spacing and length, as described in more detail in the rejection of claim 1 above, the resulting configuration would result in the claimed highest and lowest points as claimed).
Regarding claim 17, Yamazaki further discloses 
wherein a row of second exhaust holes are arranged between the adjacent two rows of the first exhaust holes; 
in a row direction, a length of each of the second exhaust holes is greater than or equal to a distance between the adjacent two columns of first exhaust holes, wherein the row direction is a horizontal direction extending along a length edge of the electrode, or the row direction is a horizontal direction extending along a length edge of an exhaust region of the electrode (see annotated figures and ranges discussed in the rejection of claim 1 above; note that the spacing D would be the same in the row direction). 
Regarding claim 18, Yamazaki further shows wherein the first exhaust holes and the second exhaust holes are of squares (for the same reasons as applied to claim 3 above in regards to rectangular holes), but is does not explicitly disclose
the four edges of the second exhaust holes each have an included angle of 45 degrees with respect to the row direction.
It would have been an obvious matter of design choice to modify the device of Yamazaki by having “the four edges of the second exhaust holes each have an included angle of 45 degrees with respect to the row direction” because Yamazaki teaches polygonal shapes (see [0024]) and square and/or diamonds, respectively, would be two of a finite number of polygonal shapes to try. Such a modification would have been obvious since such a modification would have involved choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Further, a change in shape to squares and diamonds, respectively, involves a mere change in the shape of a component, a characteristic of the holes which Yamazaki establishes is not limited (see [0024]), and a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. Lastly, it is noted that Yamazaki teaches increased hole size without overlapping holes. Orienting at least one of the first or second holes at angles of about 45 degrees with respect to the row direction would therefore be an obvious modification because one of ordinary skill in the art would readily recognize the ability to increase the size of the holes compared to a 90 degree orientation.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, as applied to claim 9 above, and in view of Mori (US 2015/0255743).
Regarding claim 11, Yamazaki does not explicitly disclose wherein the display panel comprises:
an effective display area; and
a non-display area arranged around the effective display area;
wherein the electrode comprises a function part located in the effective display area, and
an auxiliary part located in the non-display area; and 
the electrode exhaust structure is located on the auxiliary part.
In the same field of endeavor, Mori teaches in Fig. 19 and related text a display panel wherein the display panel comprises 
an effective display area (3, see [0128]); and
a non-display area (4, see [0128]) arranged around the effective display area;
wherein the electrode (cathode 15, see [0038]) comprises a function part located in the effective display area (portion of 15 in 3), and
an auxiliary part (portion of 15 in 4) located in the non-display area; and 
an electrode structure is located on the auxiliary part (note that the portions in 3 and 4 are continuous portions of the same layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki by having an effective display area and a non-display area arranged around the effective display area; the electrode having a function part located in the effective display area and an auxiliary part located in the non-display area; and the electrode structure is located on the auxiliary part, as shown by Mori, in order to provide a display device with a cathode connection portion where the cathode can be connected to wiring (see connection between 15A and 7A of Mori). The limitation “the electrode exhaust structure is located on the auxiliary part” is thereby shown by the combination of the electrode material having an exhaust structure, as shown by Yamazaki, and the electrode material being on the auxiliary part, as shown by Mori. 

Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but are not persuasive.
Applicant argues (pages 8-9) that Yamazaki does not teach or suggest the claimed invention because the column direction of Yamazaki is a “vertical diagonal” direction and the row direction of Yamazaki is “opposite to” the row direction of the claims.
In response, the examiner disagrees. Specifically, it is noted that both “vertical” and “diagonal” are relative and can be arbitrarily chosen based upon rotation of the device and/or figure. For example, by rotating the annotated figure above 45 degrees clockwise, the column direction becomes vertical. In regards to the “along a width edge” of the electrode or the exhaust region, it is noted that the broadest reasonable interpretation of exhaust region includes choosing a “region” (e.g. “any large, indefinite, and continuous part of a surface or space,” see Collins English Dictionary – Complete and Unabridged, 12th Edition 2014) such that the “width edge” of the region is “along” the column direction. The same logic applies to the “row direction” of the claims. Accordingly, Yamazaki teaches the claimed limitations in the manner set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/29/2022